Dykman, J.
This action is prosecuted for the recovery of two railway passenger cars, to which both parties claim title.
The plaintiff is the receiver of the Southern Hempstead Branch Railroad Company, and claims these cars as such receiver, while the defendant claims title through the Southern Railroad Company.
These rival claims were fully investigated upon the trial and submitted to the jury, and decided in favor of the plaintiff, who obtained the verdict.
The trial was conducted in accordance with the decision of the court of appeals, and both parties were allowed full liberty of proof.
Some objections were taken by the defendant to the introduction of testimony proposed and offered by the plaintiff, but they possess no merit, and were properly disposed of upon the trial.
Whether the statute of limitations was applicable to defeat the claim of the plaintiff depended upon two facts, which were fairly and fully explained, and submitted to the jury, and under the influence of the verdict it must be assumed that both questions were decided adversely to the defendant.
The record presents no error and the judgment should be affirmed, with costs.
Pratt, J., concurs; Barnard, P. J., not sitting.